
	
		I
		111th CONGRESS
		2d Session
		H. R. 5109
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Kirk (for
			 himself, Mr. Sessions,
			 Mr. Lee of New York,
			 Mr. Gerlach,
			 Mr. Dent, Mr. Shimkus, Mr.
			 Sensenbrenner, and Mr. Barton of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Small Business,
			 Financial Services,
			 Rules,
			 Education and Labor,
			 Energy and Commerce,
			 the Judiciary,
			 Oversight and Government
			 Reform, and Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a tax, regulatory, and legal structure in
		  the United States that encourages small businesses to expand and innovate, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Bill of
			 Rights.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Title I—Lower Tax Environment
					Subtitle A—Alternative Minimum Tax Relief
					Sec. 101. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Sec. 102. Extension of increased alternative minimum tax
				exemption amount.
					Subtitle B—Capital Gains
					Sec. 111. Extension of reduction in taxes on dividends and
				capital gains.
					Sec. 112. Temporary reduction of capital gains tax on qualified
				small business stock.
					Subtitle C—Tax benefits for Start-Ups
					Sec. 121. Increase in amount allowed as deduction for start-up
				expenditures.
					Subtitle D—Miscellaneous
					Sec. 131. GAO to certify no burden on small business
				concerns.
					Sec. 132. Exemption from taxes imposed after the date of
				enactment of this Act.
					Title II—Limitation on Regulations
					Sec. 201. Limitation on regulations.
					Title III—Business Growth for the Next Generation
					Sec. 301. Postponement of termination of estate tax and
				generation-skipping transfer taxes.
					Title IV—Protecting the Secret Ballot
					Sec. 401. Findings.
					Sec. 402. National Labor Relations Act.
					Sec. 403. Regulations.
					Title V—Healthcare: Expanding Choice and Lowering
				Costs
					Sec. 501. Findings and purpose.
					Sec. 502. Encouraging speedy resolution of claims.
					Sec. 503. Compensating patient injury.
					Sec. 504. Maximizing patient recovery.
					Sec. 505. Additional health benefits.
					Sec. 506. Punitive damages.
					Sec. 507. Authorization of payment of future damages to
				claimants in health care lawsuits.
					Sec. 508. Definitions.
					Sec. 509. Effect on other laws.
					Sec. 510. State flexibility and protection of States’
				rights.
					Sec. 511. Applicability; effective date.
					Sec. 512. Sense of congress.
					Sec. 513. Cooperative governing of individual health insurance
				coverage.
					Sec. 514. SECA tax deduction for health insurance
				costs.
					Title VI—Workforce Integrity
					Sec. 601. E-verify program made permanent.
					Sec. 602. Verification under E-verify program made possible
				over telephone.
					Sec. 603. Grace period to correct paperwork.
					Title VII—Intellectual Property Protection
					Sec. 701. Limits on patent legislation.
					Sec. 702. Expedited patent filing procedures for small business
				concerns.
					Title VIII—Incentives for Energy Efficiency
					Subtitle A—Vehicles
					Sec. 801. Consumer incentives to purchase advanced technology
				vehicles.
					Subtitle B—Extensions
					Sec. 811. Make permanent the tax credit for residential
				energy-efficient property.
					Sec. 812. Make permanent the energy efficiency credit for
				existing homes.
					Sec. 813. Make permanent the energy efficiency commercial
				buildings deduction.
					Title IX—Guidance about new rules
					Sec. 901. Guidance and advice about new rules.
					Title X—Small Business provisions
					Subtitle A—Small Business General Provisions
					Sec. 1001. Administration prohibited from capping executive
				compensation.
					Sec. 1002. Reduction of regulatory burden.
					Sec. 1003. Litigation burden on small business concerns to be
				limited to current levels.
					Sec. 1004. Expansion of volunteer representation and benchmark
				reports.
					Sec. 1005. Mentoring and networking.
					Sec. 1006. Name of program changed to SCORE.
					Sec. 1007. Authorization of appropriations.
					Subtitle B—Small Business Goals
					Sec. 1011. Small business goals.
					Sec. 1012. Agency goal negotiation.
					Sec. 1013. Procedures and methods for goal
				achievement.
					Sec. 1014. Reporting requirements.
					Subtitle C—Contract Bundling
					Sec. 1021. Definitions of bundling of contract
				requirements.
					Sec. 1022. Justification.
					Sec. 1023. Appeals.
					Sec. 1024. Third-party review.
					Subtitle D—Small Business Subcontracting
					Sec. 1031. Good faith compliance with subcontracting
				plans.
					Sec. 1032. Limitations on subcontracting.
					Sec. 1033. Criminal violations.
					Title XI—Offsets
					Sec. 1101. Transfer of unobligated stimulus funds.
					Title XII—Debt Reduction
					Sec. 1201. Repeal of the Troubled Asset Relief
				Program.
					Title XIII—Definitions
					Sec. 1301. Definitions.
				
			2.PurposeThe purpose of this Act is to do the
			 following:
			(1)Protect secret ballots in union
			 elections.
			(2)Lower health costs
			 with lawsuit reforms and interstate competition.
			(3)Lower energy costs
			 with credits for efficient equipment and hybrids.
			(4)Permit children to
			 continue business with low/no death tax.
			(5)Exempt small
			 businesses from capital gains tax for 10 years.
			(6)Make immigration
			 laws easy to comply with.
			(7)Create a Patent
			 Office fast lane for small business innovation.     
			(8)SBA to limit
			 Federal paperwork for small businesses to 200 hours annually.     
			(9)Prevent AMT from
			 taxing the middle class.
			(10)Reduce deficit to
			 encourage jobs and improve credit.
			ILower
			 Tax Environment
			AAlternative
			 Minimum Tax Relief
				101.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
					(a)In
			 generalParagraph (2) of section 26(a) of the Internal Revenue
			 Code of 1986 (relating to special rule for taxable years 2000 through 2009) is
			 amended—
						(1)by striking
			 or 2009 and inserting 2009, 2010, or 2011,
			 and
						(2)by striking
			 2009 in the heading thereof and inserting
			 2011.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					102.Extension of
			 increased alternative minimum tax exemption amount
					(a)In
			 generalSubparagraphs (A) and (B) of section 55(d)(1) of the
			 Internal Revenue Code of 1986 (relating to exemption amount) are both amended
			 by striking 2009 and inserting 2009, 2010, and
			 2011.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					BCapital
			 Gains
				111.Extension of
			 reduction in taxes on dividends and capital gainsSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 is amended by striking December 31,
			 2010 and inserting December 31, 2011.
				112.Temporary
			 reduction of capital gains tax on qualified small business stock
					(a)Temporary
			 reduced rate for qualified small business stockSubparagraph (A)(ii) of section 1(h)(4) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
						
							(ii)in the case of any taxable year beginning
				after December 31, 2020, section 1202 gain,
				over
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
					CTax benefits for
			 Start-Ups
				121.Increase in
			 amount allowed as deduction for start-up expenditures
					(a)In
			 generalSubsection (b) of section 195 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a
				taxable year beginning in 2009, 2010, or 2011, paragraph (1)(A)(ii) shall be
				applied—
								(A)by substituting
				$20,000 for $5,000; and
								(B)by substituting $75,000 for
				$50,000.
								
					(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
					DMiscellaneous
				131.GAO to certify
			 no burden on small business concernsClause 3 of Rule XIII of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 paragraph:
					
						(i)(1)Each report of a
				committee on a public bill or a public joint resolution shall contain a
				statement by the Comptroller General that certifies that such bill or
				resolution will not cause an increase in the number of unemployed individuals
				in the United States.
							(2)A bill or joint resolution that does
				not contain a statement required under subparagraph (1) may not be considered
				as passed or agreed to unless so determined by a vote of not less than
				three-fifths of the Members voting, a quorum being
				present.
							.
				132.Exemption from
			 taxes imposed after the date of enactment of this ActA small business concern is exempt from any
			 amendment to the Internal Revenue Code of 1986 enacted after the date of
			 enactment of this Act that would result in any increase in the amount of
			 Federal taxes due from that small business concern.
				IILimitation on
			 Regulations
			201.Limitation on
			 regulations
				(a)In
			 generalThe Administrator,
			 acting through the Chief Counsel of the Office of Advocacy of the Small
			 Business Administration, is authorized to provide such support as may be
			 necessary with regard to any Federal regulation to ensure that a small business
			 concern is not required to expend more than a total of 200 man-hours annually
			 on applications, filings, petitions, or other paperwork submitted to Federal
			 departments or agencies.
				(b)Commonly
			 required information formSupport provided under subsection (a) shall
			 include the establishment of a form on the public Internet Web site of the
			 Administrator, by means of which a small business concern may provide to the
			 Administrator information that the Administrator determines to be frequently
			 required as part of any applications, filings, petitions, or other paperwork
			 described in subsection (a). The Administrator shall use information so
			 provided to assist in the expedited completion of such applications, filings,
			 petitions, or other paperwork.
				IIIBusiness Growth
			 for the Next Generation
			301.Postponement of
			 termination of estate tax and generation-skipping transfer taxes
				(a)Application of
			 EGTRRA SunsetSection 901(a)(2) of title IX of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2015.
				(b)Effective
			 dateThe amendments made by this section shall apply to the
			 estates of decedents dying, gifts made, or generation-skipping transfers, after
			 December 31, 2010.
				IVProtecting the
			 Secret Ballot
			401.FindingsCongress finds that—
				(1)the right of
			 employees under the National Labor Relations Act to choose whether to be
			 represented by a labor organization by way of secret ballot election conducted
			 by the National Labor Relations Board is among the most important protections
			 afforded under Federal labor law;
				(2)the right of
			 employees to choose by secret ballot is the only method that ensures a choice
			 free of coercion, intimidation, irregularity, or illegality; and
				(3)the recognition of
			 a labor organization by using a private agreement, rather than a secret ballot
			 election overseen by the National Labor Relations Board, threatens the freedom
			 of employees to choose whether to be represented by a labor organization and
			 severely limits the ability of the National Labor Relations Board to ensure the
			 protection of workers.
				402.National Labor
			 Relations Act
				(a)Recognition of
			 Representative
					(1)In
			 generalSection 8(a)(2) of the National Labor Relations Act (29
			 U.S.C. 158(a)(2)) is amended by inserting before the colon the following:
			 or to recognize or bargain collectively with a labor organization that
			 has not been selected by a majority of such employees in a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 section 9.
					(2)ApplicationThe
			 amendment made by subsection (a) shall not apply to collective bargaining
			 relationships in which a labor organization with majority support was lawfully
			 recognized before the date of the enactment of this Act.
					(b)Election
			 Required
					(1)In
			 generalSection 8(b) of the National Labor Relations Act (29
			 U.S.C. 158(b)) is amended—
						(A)by striking
			 and at the end of paragraph (6);
						(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(8)to cause or
				attempt to cause an employer to recognize or bargain collectively with a
				representative of a labor organization that has not been selected by a majority
				of such employees in a secret ballot election conducted by the National Labor
				Relations Board in accordance with section
				9.
								.
						(2)ApplicationThe
			 amendment made by paragraph (1) shall not apply to collective bargaining
			 relationships that were recognized before the date of the enactment of this
			 Act.
					(c)Secret ballot
			 electionSection 9(a) of the National Labor Relations Act (29
			 U.S.C. 159(a)), is amended—
					(1)by inserting
			 (1) after (a);
					(2)by inserting after
			 designated or selected the following: by a secret ballot
			 election conducted by the National Labor Relations Board in accordance with
			 this section; and
					(3)by adding at the
			 end the following:
						
							(2)The secret ballot
				election requirement of paragraph (1) shall not apply to collective bargaining
				relationships that were recognized before the date of the enactment of the
				Small Business Bill of
				Rights.
							.
					403.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made in this Act to the National Labor Relations Act.
			VHealthcare:
			 Expanding Choice and Lowering Costs
			501.Findings and
			 purpose
				(a)Findings
					(1)Effect on health
			 care access and costsCongress finds that our current civil
			 justice system is adversely affecting patient access to health care services,
			 better patient care, and cost-efficient health care, in that the health care
			 liability system is a costly and ineffective mechanism for resolving claims of
			 health care liability and compensating injured patients, and is a deterrent to
			 the sharing of information among health care professionals which impedes
			 efforts to improve patient safety and quality of care.
					(2)Effect on
			 interstate commerceCongress finds that the health care and
			 insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
					(3)Effect on
			 federal spendingCongress finds that the health care liability
			 litigation systems existing throughout the United States have a significant
			 effect on the amount, distribution, and use of Federal funds because of—
						(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
						(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
						(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
						(b)PurposeIt
			 is the purpose of this title to implement reasonable, comprehensive, and
			 effective health care liability reforms designed to—
					(1)improve the
			 availability of health care services in cases in which health care liability
			 actions have been shown to be a factor in the decreased availability of
			 services;
					(2)reduce the
			 incidence of defensive medicine and lower the cost of health
			 care liability insurance, all of which contribute to the escalation of health
			 care costs;
					(3)ensure that
			 persons with meritorious health care injury claims receive fair and adequate
			 compensation, including reasonable noneconomic damages;
					(4)improve the
			 fairness and cost-effectiveness of our current health care liability system to
			 resolve disputes over, and provide compensation for, health care liability by
			 reducing uncertainty in the amount of compensation provided to injured
			 individuals; and
					(5)provide an
			 increased sharing of information in the health care system which will reduce
			 unintended injury and improve patient care.
					502.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health
			 care lawsuit shall be 3 years after the date of manifestation of injury or 1
			 year after the claimant discovers, or through the use of reasonable diligence
			 should have discovered, the injury, whichever occurs first. In no event shall
			 the time for commencement of a health care lawsuit exceed 3 years after the
			 date of manifestation of injury unless tolled for any of the following—
				(1)upon proof of
			 fraud;
				(2)intentional
			 concealment; or
				(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person.
				Actions by a
			 minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor.503.Compensating
			 patient injury
				(a)Unlimited amount
			 of damages for actual economic losses in health care lawsuitsIn
			 any health care lawsuit, nothing in this title shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in subsection (b).
				(b)Additional
			 noneconomic damagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
				(c)No discount of
			 award for noneconomic damagesFor purposes of applying the
			 limitation in subsection (b), future noneconomic damages shall not be
			 discounted to present value. The jury shall not be informed about the maximum
			 award for noneconomic damages. An award for noneconomic damages in excess of
			 $250,000 shall be reduced either before the entry of judgment, or by amendment
			 of the judgment after entry of judgment, and such reduction shall be made
			 before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
				(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
				504.Maximizing
			 patient recovery
				(a)Court
			 supervision of share of damages actually paid to claimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
					(1)40 percent of the
			 first $50,000 recovered by all such claimants.
					(2)331/3
			 percent of the next $50,000 recovered by all such claimants.
					(3)25 percent of the
			 next $500,000 recovered by all such claimants.
					(4)15 percent of any
			 amount by which the recovery by all such claimants is in excess of
			 $600,000.
					(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of subsection (a) applies only in civil actions.
				505.Additional
			 health benefitsIn any health
			 care lawsuit involving injury or wrongful death, any party may introduce
			 evidence of collateral source benefits. If a party elects to introduce such
			 evidence, any opposing party may introduce evidence of any amount paid or
			 contributed or reasonably likely to be paid or contributed in the future by or
			 on behalf of the opposing party to secure the right to such collateral source
			 benefits. No provider of collateral source benefits shall recover any amount
			 against the claimant or receive any lien or credit against the claimant’s
			 recovery or be equitably or legally subrogated to the right of the claimant in
			 a health care lawsuit involving injury or wrongful death. This section shall
			 apply to any health care lawsuit that is settled as well as a health care
			 lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) of the Social Security Act (42 U.S.C. 1395y(b)) or section
			 1902(a)(25) of such Act (42 U.S.C. 1396a(a)(25)).
			506.Punitive
			 damages
				(a)In
			 generalPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit for
			 which no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
					(1)whether punitive
			 damages are to be awarded and the amount of such award; and
					(2)the amount of
			 punitive damages following a determination of punitive liability.
					If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
					(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following:
						(A)The severity of
			 the harm caused by the conduct of such party.
						(B)The duration of
			 the conduct or any concealment of it by such party.
						(C)The profitability
			 of the conduct to such party.
						(D)The number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant.
						(E)Any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant.
						(F)The amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
						(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
					(c)No Punitive
			 Damages for Products That Comply With FDA Standards
					(1)Liability of
			 certain manufacturers, distributors, and suppliers
						(A)In
			 generalNo punitive damages may be awarded against the
			 manufacturer or distributor of a medical product, or a supplier of any
			 component or raw material of such medical product, based on a claim that such
			 product caused the claimant’s harm where—
							(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
								(II)such medical product was so approved,
			 cleared, or licensed; or
								(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
							(B)Rule of
			 constructionSubparagraph (A) may not be construed as
			 establishing the obligation of the Food and Drug Administration to demonstrate
			 affirmatively that a manufacturer, distributor, or supplier referred to in such
			 subparagraph meets any of the conditions described in such subparagraph.
						(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
					(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
					(4)ExceptionParagraph
			 (1) shall not apply with respect to any health care lawsuit in which—
						(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) or section 351 of the Public Health
			 Service Act (42 U.S.C. 262) that is material and is causally related to the
			 harm which the claimant allegedly suffered; or
						(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
						507.Authorization
			 of payment of future damages to claimants in health care lawsuits
				(a)In
			 generalIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
				(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the date of the enactment of this title.
				508.DefinitionsIn this title:
				(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
				(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
				(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to, or on
			 behalf of, the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to, or on behalf of, the
			 claimant, as a result of the injury or wrongful death, pursuant to—
					(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
					(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
					(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
					(D)any other publicly
			 or privately funded program.
					(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
				(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
				(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
				(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
				(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
				(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
				(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
				(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
				(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
				(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
				(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service Act (42 U.S.C. 262(a)), respectively,
			 including any component or raw material used therein, but excluding health care
			 services.
				(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
				(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
				(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
				(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territory of the Pacific Islands, and any other territory or possession
			 of the United States, or any political subdivision thereof.
				509.Effect on other
			 laws
				(a)Vaccine
			 Injury
					(1)To the extent that
			 title XXI of the Public Health Service Act establishes a Federal rule of law
			 applicable to a civil action brought for a vaccine-related injury or
			 death—
						(A)title V of this
			 Act does not affect the application of the rule of law applicable to such an
			 action; and
						(B)any rule of law
			 prescribed by title V of this Act in conflict with a rule of law of such title
			 XXI shall not apply to such action.
						(2)If there is an
			 aspect of a civil action brought for a vaccine-related injury or death to which
			 a Federal rule of law under title XXI of the Public Health Service Act does not
			 apply, then title V of this Act or otherwise applicable law (as determined
			 under this title) will apply to such aspect of such action.
					(b)Other federal
			 lawExcept as provided in this section, nothing in this title
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
				510.State
			 flexibility and protection of States’ rights
				(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this title preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this title. The provisions governing health care
			 lawsuits set forth in this title supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
					(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in title V of this Act; or
					(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
					(b)Protection of
			 States’ rights and other laws
					(1)In
			 generalAny issue that is not governed by any provision of law
			 established by or under this title (including State standards of negligence)
			 shall be governed by otherwise applicable State or Federal law.
					(2)Laws that
			 provide greater protectionsThis title shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this title or create a
			 cause of action.
					(c)State
			 flexibilityNo provision of this title shall be construed to
			 preempt—
					(1)any State law
			 (whether effective before, on, or after the date of the enactment of this
			 title) that specifies a particular monetary amount of compensatory or punitive
			 damages (or the total amount of damages) that may be awarded in a health care
			 lawsuit, regardless of whether such monetary amount is greater or lesser than
			 is provided for under this title, notwithstanding section 503(a); or
					(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
					511.Applicability;
			 effective dateThis title
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this title, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this title shall be governed by the applicable statute of limitations
			 provisions in effect at the time the injury occurred.
			512.Sense of
			 congressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.
			513.Cooperative
			 governing of individual health insurance coverage
				(a)In
			 generalTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended by adding at the end the following new part:
					
						DCooperative
				Governing of Individual Health Insurance Coverage
							2795.DefinitionsIn this part:
								(1)Primary
				StateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
								(2)Secondary
				StateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
								(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
								(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
								(5)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
								(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
									(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
									(B)to pay other
				obligations in the normal course of business.
									(7)Covered
				laws
									(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
										(i)individual health
				insurance coverage issued by a health insurance issuer;
										(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
										(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance-related services;
										(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
										(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
										(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
									(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
								(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
									(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
									(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
									(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
									(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
									(E)Refusing to pay
				claims without conducting a reasonable investigation.
									(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
									(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
									(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
									(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
									(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a request with
				reasonable explanations regarding their use.
									(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
									(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
									(A)Presenting,
				causing to be presented, or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
										(i)An application for
				the issuance or renewal of an insurance policy or reinsurance contract.
										(ii)The rating of an
				insurance policy or reinsurance contract.
										(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
										(iv)Premiums paid on
				an insurance policy or reinsurance contract.
										(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
										(vi)A document filed
				with the commissioner or the chief insurance regulatory official of another
				jurisdiction.
										(vii)The financial
				condition of an insurer or reinsurer.
										(viii)The formation,
				acquisition, merger, reconsolidation, dissolution, or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
										(ix)The issuance of
				written evidence of insurance.
										(x)The reinstatement
				of an insurance policy.
										(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer,
				reinsurer, or other person engaged in the business of insurance by a person who
				knows or should know that the insurer or other person responsible for the risk
				is insolvent at the time of the transaction.
									(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority, or other legal authority for the transaction of the business of
				insurance.
									(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
									2796.Application of
				law
								(a)In
				generalThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
								(b)Exemptions from
				covered laws in a secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
									(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
										(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including
				high-risk-pool assessments) which are levied on insurers and surplus lines
				insurers, brokers, or policyholders under the laws of the State;
										(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
										(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
											(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
											(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
											(D)to comply with a
				lawful order issued—
											(i)in a delinquency
				proceeding commenced by the State insurance commissioner if there has been a
				finding of financial impairment under subparagraph (C); or
											(ii)in a voluntary
				dissolution proceeding;
											(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
										(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
										(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
										(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
										(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
										(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that secondary State; or
									(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
									(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
									
										Notice
										This policy is issued by XXXXX and is
				  governed by the laws and regulations of the State of XXXXX, and it has met all
				  the laws of that State as determined by that State’s Department of Insurance.
				  This policy may be less expensive than others because it is not subject to all
				  of the insurance laws and regulations of the State of XXXXX, including coverage
				  of some services or benefits mandated by the law of the State of XXXXX.
				  Additionally, this policy is not subject to all of the consumer protection laws
				  or restrictions on rate changes of the State of XXXXX. As with all insurance
				  products, before purchasing this policy, you should carefully review the policy
				  and determine what health care services the policy covers and what benefits it
				  provides, including any exclusions, limitations, or conditions for such
				  services or benefits..
								(d)Prohibition on
				certain reclassifications and premium increases
									(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
										(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status-related factors of the individual; or
										(B)increase the
				premiums assessed the individual for such coverage based on a
				health-status-related factor or change of a health-status-related factor or the
				past or prospective claim experience of the insured individual.
										(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
										(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
										(B)from raising
				premium rates for all policyholders within a class based on claims
				experience;
										(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
											(i)are disclosed to
				the consumer in the insurance contract;
											(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
											(iii)are not
				obtainable by all individuals to whom coverage is offered;
											(D)from reinstating
				lapsed coverage; or
										(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
										(e)Prior offering
				of policy in primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
								(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
								(g)Documents for
				submission to State insurance commissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
									(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
										(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
										(B)written notice of
				any change in its designation of its primary State; and
										(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
										(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
										(A)a member of the
				American Academy of Actuaries; or
										(B)a qualified loss
				reserve specialist.
										(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
									(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
									(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
									(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
								(j)State powers To
				enforce State laws
									(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
									(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
									(k)States’
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
								(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
								(m)Guaranteed
				Availability of Coverage to HIPAA-Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high-risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
								2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a nonaffiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by a physician, a
				reviewer shall be a practicing physician (allopathic or osteopathic) of the
				same or similar specialty, as a physician who, acting within the appropriate
				scope of practice within the State in which the service is provided or
				rendered, typically treats the condition, makes the diagnosis, or provides the
				type of treatment under review; or
											(ii)by a nonphysician
				health care professional, the reviewer, or at least 1 member of the review
				panel, shall be a practicing nonphysician health care professional of the same
				or similar specialty as the nonphysician health care professional who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				generalSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
								(b)Secondary
				State’s authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
				(c)GAO Ongoing
			 Study and Reports
					(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
						(A)the number of
			 uninsured and underinsured;
						(B)the availability
			 and cost of health insurance policies for individuals with preexisting medical
			 conditions;
						(C)the availability
			 and cost of health insurance policies generally;
						(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
						(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
						(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
					514.SECA tax
			 deduction for health insurance costs
				(a)In
			 generalSubsection (l) of section 162 of the Internal Revenue
			 Code of 1986 (relating to special rules for health insurance costs of
			 self-employed individuals) is amended by striking paragraph (4) and by
			 redesignating paragraph (5) as paragraph (4).
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this title.
				VIWorkforce
			 Integrity
			601.E-verify
			 program made permanentSection
			 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended—
				(1)in the subsection
			 heading, by striking ;
			 termination; and
				(2)by striking the
			 second sentence.
				602.Verification
			 under E-verify program made possible over telephoneSection 404(d) of such Act is
			 amended—
				(1)in paragraph (3),
			 by striking the and at the end;
				(2)in paragraph
			 (4)(C), by striking period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)in such a manner that the confirmation or
				noncomfirmation may be provided by
				telephone.
						.
				603.Grace period to
			 correct paperworkAny small
			 business concern that violates any provision of the Immigration and Nationality
			 Act relating to the filing of an application, petition, or other paperwork,
			 resulting in the assessment of a fine or penalty shall not be subject to that
			 fine or other penalty if that small business concern remedies that violation
			 during the 30-day period beginning on the date on which notice of the violation
			 is received by the small business concern.
			VIIIntellectual
			 Property Protection
			701.Limits on
			 patent legislationIt is the
			 sense of Congress that the Congress should make no law to lessen the
			 protections available for new products or processes under the patent laws of
			 the United States or to reduce the term of any existing patent.
			702.Expedited
			 patent filing procedures for small business concernsThere is established in the United States
			 Patent and Trademark Office a Patent Ombudsman Program, which shall consist of
			 the Patent Ombudsman Pilot Program announced by the United States Patent and
			 Trademark Office on October 27, 2009, to be headed by an Ombudsman appointed by
			 the Director of the United States Patent and Trademark Office. The duties of
			 the Ombudsman shall include providing support and services relating to patent
			 filings to small business concerns.
			VIIIIncentives for
			 Energy Efficiency
			AVehicles
				801.Consumer
			 incentives to purchase advanced technology vehicles
					(a)New Qualified
			 Hybrid Motor Vehicles
						(1)Extension of
			 alternative vehicle creditSubsection (j) of section 30B of the
			 Internal Revenue Code of 1986, as amended by subsection (b), is amended by
			 striking paragraph (3).
						(2)Increase in
			 credit amountSubparagraph (A) of section 30B(d)(2) of such Code
			 is amended by striking the sum of and inserting 150
			 percent of the sum of.
						(b)Elimination on
			 Number of New Qualified Hybrid and Advanced Lean Burn Technology Vehicles
			 Eligible for Alternative Motor Vehicle Credit
						(1)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f) and by redesignating subsections (g) through
			 (k) as subsections (f) through (j), respectively.
						(2)Conforming
			 amendments
							(A)Paragraphs (4) and
			 (6) of section 30B(h) of the Internal Revenue Code of 1986 are each amended by
			 striking (determined without regard to subsection (g)) and
			 inserting determined without regard to subsection (f)).
							(B)Section 38(b)(25)
			 of such Code is amended by striking section 30B(g)(1) and
			 inserting section 30B(f)(1).
							(C)Section 55(c)(2)
			 of such Code is amended by striking section 30B(g)(2) and
			 inserting section 30B(f)(2).
							(D)Section
			 1016(a)(36) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(g)(4).
							(E)Section 6501(m) of
			 such Code is amended by striking section 30B(h)(9) and inserting
			 section 30B(g)(9).
							(c)Flexible Fuel
			 Vehicle Credit
						(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
							
								30E.Flexible fuel
				vehicle credit
									(a)Allowance of
				CreditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the GEM flexible fuel vehicle credit.
									(b)GEM Flexible
				Fuel Vehicle Credit
										(1)In
				generalFor the purposes of subsection (a), the GEM flexible fuel
				vehicle credit determined under this subsection for the taxable year is the
				credit amount determined under paragraph (2) with respect to a GEM flexible
				fuel vehicle placed in service by the taxpayer during the taxable year.
										(2)Credit
				amountIn the case of a new qualified GEM flexible fuel vehicle
				which is a passenger automobile or light truck and which has a gross vehicle
				weight rating of not more than 8,500 pounds, the amount shall be $1,000.
										(c)DefinitionsFor
				purposes of this section:
										(1)GEM flexible
				fuel vehicleThe term GEM flexible fuel vehicle
				means a motor vehicle warrantied by its manufacturer to operate on any
				combination of gasoline, E85, M85, biodiesel, and hydrogen and its
				blends.
										(2)E85The
				term E85 means a fuel blend containing 85 percent ethanol and 15
				percent gasoline by volume.
										(3)M85The
				term M85 means a fuel blend containing 85 percent methanol and 15
				percent gasoline by
				volume.
										.
						(2)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.), is amended by adding at the end the following new
			 item:
							
								
									Sec. 30E. Flexible fuel vehicle
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009, in taxable years ending after such
			 date.
					BExtensions
				811.Make permanent
			 the tax credit for residential energy-efficient propertySection 25D is amended by striking
			 subsection (g).
				812.Make permanent
			 the energy efficiency credit for existing homesSection 25C is amended by striking
			 subsection (g).
				813.Make permanent
			 the energy efficiency commercial buildings deductionSection 179D is amended by striking
			 subsection (h).
				IXGuidance about
			 new rules
			901.Guidance and advice
			 about new rules
				(a)Determination
			 regarding impact of new rulesThe head of each department or
			 agency of the Federal Government may not issue a rule until that head has
			 conducted a study to determine whether the rule will have an unduly burdensome
			 effect on small business concerns. If that head determines that such an effect
			 would occur, the head shall submit to the Administrator, not later than the
			 date that is 3 months after the date that determination is made, guidance on
			 how that effect may be mitigated.
				(b)AdviceThe Administrator shall, on request,
			 provide such other advice to small business concerns about those matters as the
			 Administrator determines appropriate.
				(c)PublicationThe Administrator shall publish and
			 maintain all guidance received under subsection (a) and all advice provided
			 under subsection (b) on the public Internet Web site of the Administrator, in a
			 manner that ensures the continuing availability of that guidance to small
			 business concerns.
				XSmall
			 Business provisions
			ASmall Business
			 General Provisions
				1001.Administration
			 prohibited from capping executive compensationIn carrying out any program under the Small
			 Business Act or the Small Business Investment Act of 1958, the Administrator
			 may not impose any limit on executive compensation by any small business
			 concern.
				1002.Reduction of
			 regulatory burden
					(a)GAO
			 ReportThe Comptroller
			 General of the United States shall conduct a study of each regulation of each
			 Federal agency or department to determine the burden that such regulation
			 imposes on small business concerns. The Comptroller General shall submit a
			 report containing information on such burden to the Administrator not later
			 than the date that is 9 months after the date of enactment of this Act.
					(b)SBA
			 RecommendationsNot later than 6 months after receiving the
			 report under subsection (a), the Administrator shall publish and maintain on
			 the public Internet Web site of the Administrator recommendations on how to
			 reduce the burden imposed by such regulation on small business concerns.
					(c)Reduction of
			 paperworkIn carrying out any
			 program under the Small Business Act or the Small Business Investment Act of
			 1958, the Administrator, acting through the Chief Counsel of the Office of
			 Advocacy in the Small Business Administration, shall take any actions the
			 Administrator determines appropriate to reduce the amount of paperwork
			 (including any application, filing, or petition) that a small business concern
			 may be required to complete by any Federal department or agency. Such steps
			 shall include providing for the replacement of such paperwork with electronic
			 or telephone filing or reporting.
					1003.Litigation
			 burden on small business concerns to be limited to current levelsIt is the sense of the Congress that the
			 Congress should not pass legislation altering substantive or procedural law
			 that causes more small business concerns to be involved in litigation.
				1004.Expansion of
			 volunteer representation and benchmark reports
					(a)Expansion of
			 volunteer representationSection 8(b)(1)(B) of the Small Business
			 Act (15 U.S.C. 637(b)(1)(B)) is amended—
						(1)by inserting
			 (i) after (B); and
						(2)by adding at the
			 end the following:
							
								(ii)The Administrator shall ensure
				that SCORE, established under this subparagraph, carries out a plan to increase
				the number of mentors and, on an annual basis, reports to the Administrator on
				the implementation of this
				subparagraph.
								.
						(b)Benchmark
			 reportsSection 8(b)(1)(B) of the Small Business Act (15 U.S.C.
			 637(b)(1)(B)), as amended by this Act, is further amended by adding at the end
			 the following:
						
							(iii)The Administrator shall ensure
				that SCORE, established under this subparagraph, establishes benchmarks for use
				in evaluating the performance of its activities and of its volunteers. The
				benchmarks shall include benchmarks related to the hours spent mentoring by
				volunteers and benchmarks relating to the performance of the persons assisted
				by SCORE. SCORE shall report, on an annual basis, to the Administrator the
				extent to which the benchmarks established under this clause are being
				attained.
							.
					1005.Mentoring and
			 networkingSection 8(b)(1)(B)
			 of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as amended by this Act, is
			 further amended by adding at the end the following:
					
						(iv)The Administrator shall ensure
				that SCORE, established under this subparagraph, establishes a mentoring
				program for small business concerns that provides one-on-one advice to small
				business concerns from qualified counselors. For purposes of this clause,
				qualified counselors are counselors with at least 10 years experience in the
				industry sector or area of responsibility of the small business concern seeking
				advice.
						(v)The Administrator shall carry out a
				networking program through SCORE, established under this subparagraph, that
				provides small business concerns with the opportunity to make business contacts
				in their industry or geographic
				region.
						.
				1006.Name of
			 program changed to SCORE
					(a)Name
			 changeThe Small Business Act is amended as follows:
						(1)In section
			 8(b)(1)(B) (15 U.S.C. 637(b)(1)(B)), by striking Executives
			 (SCORE) and inserting Executives (in this Act referred to as
			 SCORE).
						(2)In section
			 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking the
			 Service Corps of Retired Executives and inserting
			 SCORE.
						(3)In section 20 (15
			 U.S.C. 631 note)—
							(A)in subsection
			 (d)(1)(E), by striking the Service Corps of Retired Executives
			 program and inserting SCORE; and
							(B)in subsection
			 (e)(1)(E), by striking the Service Corps of Retired Executives
			 program and inserting SCORE.
							(4)In section
			 33(b)(2) (15 U.S.C. 657c(b)(2)), by striking Service Corps of Retired
			 Executives and inserting SCORE.
						(b)Elimination of
			 ACESection 8(b)(1)(B) of the Small Business Act (15 U.S.C.
			 637(b)(1)(B)), as amended, is further amended by striking and an Active
			 Corps of Executives (ACE).
					1007.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note) is amended by inserting the
			 following new subsection after subsection (e):
					
						(f)Authorization of
				appropriations for scoreThere is authorized to be appropriated
				$11,000,000 for SCORE under section 8(b)(1) for each of the fiscal years 2010
				and
				2011.
						.
				BSmall Business
			 Goals
				1011.Small business
			 goalsSection 15(g)(1) of the
			 Small Business Act (15 U.S.C. 644(g)) is amended—
					(1)in paragraph (1),
			 by striking 23 percent and inserting 30 percent;
			 and
					(2)by adding at the
			 end the following:
						
							(3)(A)Notwithstanding
				paragraph (1), the President may permit the National Aeronautics and Space
				Administration and the Department of Energy to treat the Governmentwide goal
				for participation by small business concerns as though such goal were 23
				percent.
								(B)Not later than 60 days after
				providing permission under subparagraph (A), the President shall provide notice
				to the Office of Advocacy in the Small
				Business.
								.
					1012.Agency goal
			 negotiation
					(a)NegotiationSection
			 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking
			 The President shall annually establish Governmentwide goals for
			 procurement contracts and inserting The President shall before
			 the close of each fiscal year establish new Governmentwide procurement goals
			 for the following fiscal year for procurement contracts..
					(b)Minimum
			 levelSection 15(g)(1) of the Small Business Act (15 U.S.C.
			 644(g)(1)), as amended by this Act, is further amended by striking
			 Notwithstanding the Governmentwide goal, each agency shall have an
			 annual goal and inserting Each agency shall have an annual goal,
			 not lower than the Governmentwide goal,.
					1013.Procedures and
			 methods for goal achievement
					(a)Goal
			 responsibilitySection 15(g)(2) of the Small Business Act (15
			 U.S.C. 644(g)(2)) is amended by adding the following after the first sentence:
			 The goals established by the head of each agency shall be apportioned
			 within the agency to a contracting office or offices (as that term is defined
			 in section 2.101 of title 48, Code of Federal Regulations on January 1, 2009)
			 that reports to a career appointee in the Senior Executive
			 Service..
					(b)Senior Executive
			 Service
						(1)PurposesSection
			 3131 of title 5, United States Code, is amended—
							(A)in paragraph (13)
			 by striking the and at the end;
							(B)in paragraph (14)
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(15)ensure that the
				Government achieves the small business procurement goals set forth in section
				15 of the Small Business Act (15 U.S.C.
				644).
									.
							(2)TrainingSection
			 3396(a) of title 5, United States Code, is amended by adding at the end the
			 following: The training provided to senior executives shall include
			 Federal procurement policy, including the procurement provisions of the Small
			 Business Act..
						(3)Limitation on
			 sabbaticalsSection 3396(c)(2) of title 5, United States Code is
			 amended—
							(A)in subparagraph (B)(iii) by striking the
			 and at the end;
							(B)in subparagraph
			 (C) by striking the period at the end and inserting ; or;
			 and
							(C)by inserting after
			 subparagraph (C) the following:
								
									(D)who oversees a
				contracting office that did not meet its small business procurement goals
				established annually in accordance with the procedures of section 15(g)(2) of
				the Small Business Act (15 U.S.C.
				644(g)(2)).
									.
							(4)Limitation on
			 incentive awardsAn employee in the Senior Executive Service
			 shall not be eligible for any incentive award specified in subchapter I,
			 chapter 45 of title 5, United States Code, if the contracting office which
			 reports to that member of the Senior Executive Service fails to meet the
			 procurement goals established annually in accordance with the procedures of
			 section 15(g)(2) of the Small Business Act (15 U.S.C. 644(g)(2)). Any member of
			 the Senior Executive Service, whether career or noncareer, to whom that member
			 of the Senior Executive Service reports also shall not be eligible for any
			 incentive award specified in subchapter I, chapter 45 of title 5, United States
			 Code.
						1014.Reporting
			 requirementsSection 15(h) of
			 the Small Business Act (15 U.S.C. 644(h)) is amended by adding at the end the
			 following:
					
						(4)By November 1 of each year, the head
				of each Federal agency shall submit to Congress a report specifying the
				percentage of contracts awarded by that agency for the immediate preceding
				fiscal year that were awarded to small business concerns. If the percentage is
				less than the goal established by the head of the agency pursuant to this
				section, the head of the agency shall, in the report, explain why the agency
				did not reach the goal and what will be done to ensure that the goal for the
				following fiscal year will be
				achieved.
						.
				CContract
			 Bundling
				1021.Definitions of
			 bundling of contract requirementsSection 3(o) of the Small Business Act (15
			 U.S.C. 632(o)) is amended to read as follows:
					
						(o)Definitions of
				Bundling of Contract Requirements and Related TermsFor purposes
				of this Act:
							(1)Bundled
				contract
								(A)In
				generalThe term bundled contract means a contract
				or order that is entered into to meet procurement requirements that are
				consolidated in a bundling of contract requirements, without regard to its
				designation by the procuring agency or whether a study of the effects of the
				solicitation on civilian or military personnel has been made.
								(B)ExceptionsThe
				term does not include—
									(i)a
				contract or order with an aggregate dollar value below the dollar threshold
				specified in paragraph (4); or
									(ii)a
				contract or order that is entered into to meet procurement requirements, all of
				which are exempted requirements under paragraph (5).
									(2)Bundling of
				contract requirements
								(A)In
				generalThe term bundling of contract requirements
				means the use of any bundling methodology to satisfy 2 or more procurement
				requirements for new or existing goods or services, including any construction
				services, that is likely to be unsuitable for award to a small business concern
				due to—
									(i)the diversity,
				size, or specialized nature of the elements of the performance
				specified;
									(ii)the aggregate
				dollar value of the anticipated award;
									(iii)the geographical
				dispersion of the contract or order performance; or
									(iv)any combination
				of the factors described in clauses (i), (ii), or (iii).
									(B)ExceptionsThe
				term does not include—
									(i)the use of a
				bundling methodology for an anticipated award with an aggregate dollar value
				below the threshold specified in paragraph (4); or
									(ii)the use of a
				bundling methodology to meet procurement requirements, all of which are
				exempted under paragraph (5).
									(3)Bundling
				methodologyThe term bundling methodology
				means—
								(A)a solicitation to
				obtain offers for a single contract or order, or a multiple award contract or
				order;
								(B)a solicitation of
				offers for the issuance of a task or a delivery order under an existing single
				or multiple award contract or order; or
								(C)the creation of
				any new procurement requirements that permit a consolidation of contract or
				order requirements.
								(4)Dollar
				thresholdThe term dollar threshold means—
								(A)$65,000,000 if
				solely for construction services; and
								(B)$1,500,000 in all
				other cases.
								(5)Exempted
				requirementsThe term exempted requirement means one
				or more of the following:
								(A)A procurement
				requirement solely for items that are not commercial items (as the term
				commercial item is defined in section 4(12) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 403(12)) but this subparagraph shall
				not apply to any procurement requirement for a contract for goods or services
				provided by a business classified in sector 23 of the North American Industrial
				Classification System.
								(B)A procurement
				requirement with respect to which a determination that it is unsuitable for
				award to a small business concern has previously been made by the agency.
				However, the Administrator shall have authority to review and reverse such a
				determination for purposes of this paragraph and, if the Administrator does
				reverse that determination, the term exempted requirement shall
				not apply to that procurement requirement.
								(6)Procurement
				requirementThe term procurement requirement means a
				determination by an agency that a specified good or service is needed to
				satisfy the mission of the
				agency.
							.
				1022.Justification
					(a)Statement of
			 bundled contract requirementsSection 15(a) of the Small Business
			 Act (15 U.S.C. 644(a)) is amended—
						(1)by striking
			 is in a quantity or estimated dollar value the magnitude of which
			 renders small business prime contract participation unlikely and
			 inserting would now be combined with other requirements for goods and
			 services;
						(2)by striking
			 (2) why delivery schedules and inserting (2) the names,
			 addresses and size of the incumbent contract holders, if applicable; (3) a
			 description of the industries that might be interested in bidding on the
			 contract requirements; (4) the number of small businesses listed in the
			 industry categories that could be excluded from future bidding if the contract
			 is combined or packaged, including any small business bidders that had bid on
			 previous procurement requirements that are included in the bundling of contract
			 requirements; (5) why delivery schedules;
						(3)by striking
			 (3) why the proposed acquisition and inserting (6) why
			 the proposed acquisition;
						(4)by striking
			 (4) why construction and inserting (7) why
			 construction;
						(5)by striking
			 (5) why the agency and inserting (8) why the
			 agency;
						(6)by striking
			 justified and inserting justified. The statement also
			 shall set forth the proposed procurement strategy required by subsection (e)
			 and, if applicable, the specifications required by subsection (e)(3).
			 Concurrently, the statement shall be made available to the public, including
			 through dissemination in the Federal contracting opportunities
			 database.; and
						(7)by inserting after prime contracting
			 opportunities. the following: If no notification of the
			 procurement and accompanying statement is received, but the Administrator
			 determines that there is cause to believe the contract combines requirements or
			 a contract (single or multiple award) or task or delivery order for
			 construction services or includes unjustified bundling, then the Administrator
			 can demand that such a statement of work goods or services be completed by the
			 procurement activity and sent to the Procurement Center Representative and the
			 solicitation process postponed for at least 10 days but no more than 30 days to
			 allow the Administrator to review the statement and make recommendations as
			 described in this section before procurement is continued..
						(b)Substantial
			 measurable benefitsSection 15(e)(2)(C) of the Small Business Act
			 (15 U.S.C. 644(e)) is amended by adding at the end the following: Cost
			 savings shall not include any reduction in the use of military
			 interdepartmental purchase requests or any similar transfer funds among Federal
			 agencies for the use of a contract issued by another Federal
			 agency..
					1023.AppealsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)), as amended by this Act, is further amended—
					(1)by striking
			 If a proposed procurement includes in its statement and
			 inserting If a proposed procurement would adversely affect one or more
			 small business concerns, including, but not limited to, the potential loss of
			 an existing contract, or if a proposed procurement includes in its
			 statement; and
					(2)by inserting
			 before Whenever the Administrator and the contracting procurement agency
			 fail to agree, the following: If a small business concern would
			 be adversely affected, directly or indirectly, by the procurement as proposed,
			 and that small business concern or a trade association of which that small
			 business concern is a member so requests, the Administrator may take action to
			 further the interests of the small business..
					1024.Third-party
			 reviewSection 8(d) of the
			 Contract Disputes Act of 1978 (41 U.S.C. 607(d)) is amended—
					(1)by striking
			 (d) The Armed Services Board and inserting (d)(1) The
			 Armed Services Board; and
					(2)by inserting at
			 the end the following:
						
							(2)Contract Bundling
								(A)In generalWhenever
				the head of a contracting agency makes a decision in accordance with section
				15(a) of the Small Business Act concerning the Administrator of the Small
				Business Administration’s challenge to a bundling of contract requirements, the
				Administrator, within ten days after such decision may file a challenge with
				the appropriate agency board of contract appeals.
								(B)ProcedureThe board
				shall provide the Administrator and the head of the contracting agency the
				opportunity to provide their views on the disputed contract. No oral testimony
				or oral argument shall be permitted. The board shall render its decision within
				thirty days after the appeal has been filed. The decision of the board shall be
				final.
								.
					DSmall Business
			 Subcontracting
				1031.Good faith
			 compliance with subcontracting plansSection 8(d)(10) of the Small Business Act
			 (15 U.S.C. 637(d)(10)) is amended by—
					(1)by striking
			 and at the end of subparagraph (B);
					(2)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(D)not later than 180
				days after enactment of the Small Business Bill of Rights, the Administrator
				shall, after the opportunity for notice and comment, promulgate regulations
				governing the Administrator’s review of subcontracting plans including the
				standards for determining good faith compliance with the subcontracting
				plans.
							.
					1032.Limitations on
			 subcontracting
					(a)Regulations for
			 contract administrationSection 15(o) of the Small Business Act
			 (15 U.S.C. 644(o)) is amended by adding at the end the following:
						
							(4)Not later than 180 days after
				enactment of the Small Business Bill of Rights, the Administrator shall, after
				the opportunity for notice and comment, promulgate regulations that specify the
				responsibilities that each agency and the Administration personnel will have in
				enforcing the restrictions set forth in paragraph (1). Such regulations also
				shall specify reporting and recordkeeping requirements for contracts covered by
				paragraph
				(1).
							.
					(b)Contractor
			 penaltiesSection 16 of the Small Business Act (15 U.S.C. 645) is
			 amended by adding at the end the following:
						
							(g)A small business
				that violates the requirements of section 15(o)(1) of the Small Business Act
				shall be subject to the penalties set forth in subsection
				(d).
							.
					1033.Criminal
			 violationsSection 1001(a) of
			 title 18, United States Code, is amended—
					(1)in paragraph (2)
			 by striking the or at the end;
					(2)in paragraph (3)
			 by adding or at the end;
					(3)inserting after
			 paragraph (3) the following:
						
							(4)makes in writing
				or electronically a false statement concerning status as a small business
				concern or compliance with the requirements of the Small Business Act in an
				effort to obtain, retain, or complete a Federal Government
				contract;
							;
				and
					(4)by adding at the
			 end the following: For violation of paragraph (4) of this subsection,
			 notwithstanding section 3571(e), the fine under this title shall be the total
			 value of the contract or $1,000,000, whichever is greater..
					XIOffsets
			1101.Transfer of
			 unobligated stimulus funds
				(a)RescissionEffective on the date of the enactment of
			 this Act, any unobligated balances available on such date of funds made
			 available by division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), other than under the heading Federal Highway
			 Administration-Highway Infrastructure Investment in title XII of such
			 division, are rescinded and such provisions are repealed.
				(b)RepealThe provisions of division B of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), other than
			 titles I and II of such division are repealed.
				(c)Transfer of
			 FundsThe total amount
			 rescinded by this section shall be deposited in the Federal Treasury.
				XIIDebt
			 Reduction
			1201.Repeal of the
			 Troubled Asset Relief Program
				(a)In
			 generalNotwithstanding any
			 other provision of law, the authorities provided under section 101(a) of the
			 Emergency Economic Stabilization Act of 2008 (excluding section 101(a)(3)) and
			 under section 102 of such Act shall terminate on the date of enactment of this
			 Act.
				(b)Returned TARP
			 money To be used for deficit reductionNotwithstanding any other provision of law,
			 all assistance received under title I of the Emergency Economic Stabilization
			 Act of 2008 that is repaid on or after the date of enactment of this Act, along
			 with any dividends, profits, or other funds paid to the Government based on
			 such assistance on or after the date of enactment of this Act, shall be
			 deposited in the Treasury to reduce the deficit.
				(c)Lowering of
			 national debt limit To correspond to TARP repaymentsSection 3101 of title 31, United States
			 Code, is amended—
					(1)in subsection (b),
			 by inserting after the dollar limitation contained in such subsection the
			 following: , as such amount is reduced by the amount described under
			 subsection (d); and
					(2)by adding at the
			 end the following new subsection:
						
							(d)The amount described under this subsection
				is the amount that equals the amount of all assistance received under title I
				of the Emergency Economic Stabilization Act of 2008 that is repaid on or after
				the date of enactment of the Small Business Bill of Rights, along with any
				dividends, profits, or other funds paid to the Government based on such
				assistance on or after the date of enactment of the Small Business Bill of
				Rights.
							.
					XIIIDefinitions
			1301.DefinitionsIn this Act:
				(1)The term Administrator means
			 the Administrator of Small Business Administration.
				(2)The term
			 small business concern has the meaning given such term under
			 section 3 of the Small Business Act.
				
